UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported):December 7, 2012 BROADCAST INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Utah 0-13316 87-0395567 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File No.) Identification No.) 7050 Union Park Avenue, Suite 600, Salt Lake City, UT 84047 (Address of principal executive offices, including zip code) (801) 562-2252 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) BROADCAST INTERNATIONAL, INC. FORM 8-K Item 8.01 Other Events. On December 7, 2012, Broadcast International, Inc. (the “Company”) was informed by its largest customer, that its contract with the Company to provide digital signage services to the customer that had previously been extended to February 1, 2013, wouldbe extended through April 30, 2013 and would then terminate.The Company will continue to provide managed media services to the customer for a 3-year period.A substantial portion of the Company’s revenues from the customer are for the digital signage service. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 7, 2012. BROADCAST INTERNATIONAL, INC. a Utah corporation By: /s/ James E. Solomon Name: James E. Solomon Title: Chief Financial Officer 2
